ORDER
MOSES Y. RAMBARRAN of BRIAR CLIFF MANOR, NEW YORK, who was admitted to the bar of this State in 1992, having pleaded guilty to a felony information filed in the United States District Court for the Southern District of. New York which charged him with concealing a person from arrest in violation of 18 U.S.C.A. 1071, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), MOSES V. RAMBARRAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
• ORDERED that MOSES V. RAMBARRAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MOSES V. RAMBARRAN comply with Rule 1:20-20 dealing with suspended attorneys.